Title: To George Washington from Nathan Crocker, 9 August 1796
From: Crocker, Nathan
To: Washington, George


        
          Wilmington N:C. August 9th 1796.
        
        The Petition of Nathan Crocker of the Town of Wilmington in the State aforesaid Mariner.
        Respectfully Sheweth
        That Your Petitioner is a natural born Citizen of the United States, that he has been a Sailor upwards of thirty Years, twenty of which he has been a Master; that he serv’d his Country through the whole of the American War, and mostly on board United States Ships of War—that since the War, he has commanded various Vessels from the Port of Wilmington, and that he is now acting Lieutenant for the Cutter Diligence on the N. Carolina Station.
        Your Petitioner (first premising that the late Commander of the Cutter Diligence is dead) respectfully solicits your Excellency’s attention to his past services—his knowledge of the Coasts of America—and the good Character he has uniformly supported among his fellow Citizens—and relying on his merit alone he Petitions Your Excellency for the vacant place of Commander of the Cutter Diligence—And Your Petitioner shall &c.
        
          Nathan Crocker
        
      